Case 1:20-cv-11977-LTS Document 1 Filed 11/02/20 Page 1of15

 

 

 

 

 

AL Adwin; Sclearlinna rs ac\ Sy die wos Yur Wh OLS “

. AO 241. Page 2
(Rev. 01/15)
PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF gt S >
HABEAS CORPUS BY A PERSON IN STATE CUSTODY ne = Q
uve oo
United States District Court District: Massachusetts 2m = m4
: i ' i
Name (under which you were convicted): Docket or Ge No~ an nm a
Tl] oO .
YdberT Geriga gg = oF
‘Oabe Prisoner N OG = a
Place of Confinement : & e An ary Cor vecsttvor Ld | We by risoner No.: aa = 2
WHOZ0F 2 Th

 

 

‘Petitioner (include the name under which you were convicted)

Abert Geliaa "St eghen Kennedy

Resound » (authorized person having custody of petitioner)

 

 

The-Attorney General of the State of:

 

 

. (a) Name and location of court that entered the judgment of convi

. A CpprpAwig Ith vie. fel dex ca berseHls

; Coock - Yan Binew \%b Sooty Main soe Ay ML

~ In this case, were you convicted on more than one count or of mpre than one crime?

PETITION

iction you are challenging:

PR: Spit “Dy ITY Suxer vOv

 

 

Deseo) Coady Lait Zier! Maes . OVI
(b) Criminal docket or case number (tyou know): \ (Ot - Ce. OOS Oo _

- (a) Date of the judgment of conviction (if you know): QC CAD \p¢ y 10. 20 ie
. (b) Date of sentencing: Oo yO \ \, Zp yt

 

Length of sentence: ~y \ENr Aa ‘a ‘ Ries vy _¢ Ph pt
O Yes No ©

Identify ali crimes of which you were convicted and sentenced in this case: ACwB (AI, q om

“Va ) nye NDOS> Se a Vena + Det Ni { Oxy i ‘eo RT i 4 ( Med +
\ \

 

 

 

- (a) What was your plea? (Check one)

ol) Not guilty go (3) Nolo contendere (no contest)
Oo () Guilty M (4) Insanity plea
AO 241
(Rev. 01/15)

‘ (a) Name of court:
* §(b) Docket or case number (if you know):
. (c) Result:

= ‘(d) Date of result (if you know):

_ | Did you testify at a pretrial hearing, trial, or a post-trial hearing?

“Did you a the judgment of conviction?
| Y

. Ifyou did appeal, answer the following:

Case 1:20-cv-11977-LTS Documenti1 Fil

(b) If you entered a guilty plea to one count or charge and a not gu

you plead guilty to and what did you plead not guilty to?

ed 11/02/20 Page 2 of 15

Page 3

Ity plea to another count or charge, what did

 

 

 

 

 

 

(c) If you wa trial, what kind of trial did you have? (Check on

Jury © Judge only

O Yes O No

es O No

Maeaclnpeddes Ay a
dC Pr adnecd

May 11,2040

(e) Citation to the case (if you know):

oO

pe \s

3
Zo\- V- 0680

)

Corl

 

 

 

|» ’» (f) Grounds raised: Wy Sakic’ Was Shoe iiiset\t Amended
> * al Nia we , “i \
~ Soodsou Wo, A Ape. sf att LS. Wan We

 

| t
~ Cogesiclow “woShvnslhaae Qa Wa Wa

MWe Lad dwoyat ai beat

|
USavit Awa \VvaWeral no An a

“>\ a) wi Wad

ey WAS a Low 2 A WM
Wan Laer to ¢ Obdshart
Agadkt (tex check

    
  

 

 

 

 

\
- LAS ar, hus Cf adinc, A ae Vari Lanne)
_'(g) Did you seek further review by a higher state court? re O No
If yes, answer the following:
(1)Nameofcourt: (Vaan wuss sh FQ \oAS cya Coos

 

yA

(2) Docket or case number (if you know):

(3) Result: PET ed

Om" Yr OBO

 

 

(4) Date of result (if you know):

 
1

1

Case 1:20-cv-11977-LTS Document1 Filed 11/02/20 Page 3 of 15

AO 241
(Rey, 01/15)

(5) Citation to the case (if you know):
(6) Grounds raised:

(h) Did you file a petition for certiorari in the United States Supreme Court?

If yes, answer the following:

(1) Docket or case number (if you know):
(2) Result:

(3) Date of result (if you know):

(4) Citation to the case (if you know):

Page 4

L\

O Yes

oY No

 

\
' Other than the direct appeals listed above, have you previously file

 

concerning this judgment of conviction in any state court?

(a)

d any other petitions, applications, or motions

 

 

 

 

 

 

 

 

 

 

 

 

 

O Yes ow No
If your answer to Question 10 was "Yes," give the following information:
\ A
(1) Name of court: N\
(2) Docket or case number (if you know): .
(3) Date of filing (if you know): \
(4) Nature of the proceeding: \
(5) Grounds raised: \
\
\
*
\
\
\
4
\
\
‘
\
\

 

 

 

O No
(7) Result:

(8) Date of result (if you know):

(6) Did you receive a hearing where evidence was given pn your petition, application, or motion?
O Yes
Case 1:20-cv-11977-LTS Document1 Fil

AO 241
(Rev. 01/15)

(b) If you filed any second petition, application, or motion, give ihe

(1) Name of court:

(2) Docket or case number (if you know):

(3) Date of filing (if you know):
(4) Nature of the proceeding:

(5) Grounds raised:

\
(6) Did you receive a hearing where evidence was given 0

Ol Yes O No

(7) Result:

(8) Date of result (if you know):

“ (c) If you filed any third petition, application, or motion, give the s

(1) Name of court:

(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:

(5) Grounds raised:

ed 11/02/20 Page 4 of 15

Page 5
sauie information:
{

(U\A

\
\

in your petition, application, or motion?

| JIA
\

ame information:

 

 
Case 1:20-cv-11977-LTS Document 1 Filed 11/02/20 Page 5 of 15

> Ao 24t
: (Rev. 01/15)

O Yes O No
(7) Result:

(8) Date of result (if you know):

" (d) Did you appeal to the highest state court having jurisdiction ove

- ‘or motion?
(1) First petition: O Yes O No
(2) Second petition: O Yes O No
(3) Third petition: O Yes O No

“-- (e) Ifyou did not appeal to the highest state court having jurisdictic

FUE:

(6) Did you receive a hearing wuere evidence was given oF

ui A

Page 6

your petition, application, or motion?
|

oi
7

/

r the action taken on your petition, application,

n, explain why you did not:

 

’ For this petition, state every ground on which you claim that you al
laws, or treaties of the United States. Attach additional pages if ya
supporting each ground.

12.

4 CAUTION: To proceed in the federal court, you must ordinar

re being held in violation of the Constitution,
u have more than four grounds. State the facts

ly first exhaust (use up) your available

state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set

forth all the grounds in this petition, you may be barred from |

GROUND ONE: m\NY Cores Crroromes “wisdrurel:
Awl ox Promdench avy in ae Ni pied Chomrted x
(a) Supporting facts (Do not argue or cite law. Just state the specific facts the
Ae (panpnu ar Ae coultA Aa Ex agar Wd
Nez Abus Wn) yy *\ittlaven none’ WEUU

: Waa Aine (Maral rl We Shelees (xe
- “Abel SNe Mb ili \Ne Mod Wo \whw
(6 balks ty banat i QW Orde: wat fy yin
a ebiaa: MN pl pes hue Ononeet

presenting additional grounds at a later date.

1 Atloswai: uy , Aid Lo AML dagke
Ag i adiaalt a Ute Ay al | da. VU

1at support your claim.):

Moyea’
nou woe)

Lees CMistanc rs q i. nuit Ma
Clo A wu ta Va.
= s} a A ( \S) LS ies
kad a} VA, J: Ce |
, ares | » eur ds

wh Pune

AA sateh to € pyaseh

 

; (b) if, you did not exhaust your state remedies on Ground One, explain why:

 

 

 

 

 

 

 

 
Case 1:20-cv-11977-LTS Document 1 Filed 11/02/20 Page 6 of 15

AQ 241°
(Rev. 01/15)

; © _ | Direct Appeai of Ground One:

(1) If you appealed from the judgment of conviction, did you raise this issue?

(2) Ifyou did not raise this issue in your direct appeal, explain why

if sin O No

Page 7

 

 

 

(d) Post-Conviction Proceedings:

by 8 -(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court? |

O Yes No

(2) If your answer to Question (d)(1) is "Yes," state:

 

 

 

 

- Type of motion or petition: We /4
. : ]
Name and location of the court where the motion or petition was fi / /
_ Docket or case number (if you know): M/A .
; 7 1
Date of the court's decision: ‘ /

 

| "Result (attach a copy of the court's opinion or order, if available):

 

. + +(3) Did you receive a hearing on your motion or petition?

ae (4) Did you appeal from the denial of your motion or petition?

: ~ * (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Oo Yes GW No
oq Yes  GNo
O Yes O No

 

 

. Docket or case number (if you know):

 

Date of the court's decision:

 

‘Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 
aes GROUND TWO:

Case 1:20-cv-11977-LTS Document1 F

AO 241."
- (Rey. 01/15)

iled 11/02/20 Page 7 of 15

Page 8

. .(e) Other Remedies: Describe any other procedures (such as habeas corpus, administiative remeuics, cic.) that you have

used to exhaust your state remedies on Ground One:

 

 

 

ti he. Nas Maxhvotta 2
=f a7) f by Ch i Sel

ant

hateel Viy dent é L his

[| 2/2 briltel- Stage

e area facts (Do not argue or cite law. Tust state the specific factdthat support your claim.):

he a brah a
(ase.

, thd Juz
boca ta_YWly, Civdoete .

hn lef [Bez

4
Caw t

1 fecteces! Hxs SL, Iie
fe fp 7 Ube pr Vk LOAS

 

 

He Shes hk 4 te 4 (Ly Z ic Lu. Wrage: fo. Ly, ae le Ce
aA wth hz fre te ty Cpe Lak Ly st Kian

 

Shek

wane 7. 2

ot Chinapd Ley
Lit ht?
r;

4 Pfs §— £29 fagty

PnBinge, “Carl tres

 

 

: (b) If} you did not exhaust your state remedies on Ground Two, explain w

bates Vb Eten Be

» Yb Lawts Packcl be

 

 

 

 

 

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? or Yes O No
ae (2) If you did not raise this issue in your direct appeal, explain why:
(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or
a No

(2) If your answer to Question (d)(1) is "Yes," state:

O Yes

‘Type of motion or petition:

petition for habeas corpus in a state trial court?

 

. ‘Name and location of the court where the motion or petition was filed:

 

 

 

= ‘Docket or case number (if you know):

 

Date of the court's decision:

 

 
Case 1:20-cv-11977-LTS Document1 Filgd 11/02/20 Page 8 of 15

: AO 241 Page 9
oe Rev. 01/15)

.- ‘+. :Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes O No
_ (4) Did you appeal from the denial of your motion or petition? OG Yes O No .

G) If your answer to Question (d)(4) is "Yes," did you raise this “ye inthe appeal? OO Yes O No
" (6) If your answer to Question (d)(4) is "Yes," state: ,

"Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

o ; Date of the court's decision:

 

"| Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

(e): . Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two :

 

 

 

 

 

-: GROUND THREE:

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

 
Case 1:20-cv-11977-LTS Document1 Fil@d 11/02/20 Page 9 of 15

_, Rey. 01/15)

"(vj if you did not exhaust your state remedies on Ground iiuwee, explain why

Page 10

 

 

 

 

! (c) . , ‘Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes O No

 

* Q)Ifyou did not raise this issue in your direct appeal, explain why}

 

 

(@) ” :Post-Conviction Proceedings:
o (1) Did you raise this issue through a post-conviction motion or peftion for habeas corpus in a state trial court?
— O Yes O No |
. : _ (2) If your answer to Question (d)(1) is "Yes," state:

'* “!'Type of motion or petition:

 

 

. ... Name and location of the court where the motion or petition was filed:

 

’ Docket or case number (if you know):

 

'- Date of the court's decision:

 

me “it Result (attach a copy of the court's opinion or order, if available):

 

 

 

an (3) Did you receive a hearing on your motion or petition? O Yes — O No.
(4) Did you appeal from the denial of your motion or petition? OG Yes 0. No
 ° (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? OO Yes O No

7 .(6) If your answer to Question (d)(4) is "Yes," state:

 

_ .Name and location of the court where the appeal was filed:

 

‘Docket or case number (if you know):

 

_ Date of the court's decision:

 

ae . “Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

 
Case 1:20-cv-11977-LTS Document1 Filed 11/02/20 Page 10 of 15

es Addi - Page 11
. (Rev. 01/15)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," ¢xplaia why you did not raise this issue:

 

 

 

(e) .° ‘Other Remedies: Describe any other procedures (such as habeas jcorpus, administrative remedies, etc.) that you

~ have used to exhaust your state remedies on Ground Three:

 

 

 

 

:” - “GROUND FOUR:

 

us (a) Supporting facts (Do not argue or-cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

 

wae, ,{b) Ifyou did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

(c) Direct Appeal of Ground Four:
oe - . (1) If you appealed from the judgment of conviction, did you rais¢ this issue? O Yes ‘CO No.

7 -(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
. (1) Did you raise this issue through a post-conviction motion or pbtition for habeas corpus in a state trial court?

O Yes No
ey “Q) If your answer to Question (d)(1) is "Yes," state:

", »+, Type of motion or petition:

 

 
AO 241 |
(Rev. 01/15)

Name und location of the court where the motion or petition was fled:

‘ ; Docket or case number (if you know):
= ‘Date of the court's decision:

" “Result (attach a copy of the court's opinion or order, if available):

~ 3) Did you receive a hearing on your motion or petition?
(4) Did you appeal from the denial of your motion or petition?
'(5) If your answer to Question (d)(4) is "Yes," did you raise this is

’ .(6) If your answer to Question (d)(4) is "Yes," state:

, Docket or case number (if you know):
|) Date of the court's decision:

". Result (attach a copy of the court's opinion or order, if available):

D . ‘(7) If your answer to Question (d)(4) or Question (d)(5) is "No," e3

- Lo

:. Other Remedies: Describe any other procedures (such as habeas

Case 1:20-cv-11977-LTS Document1 File

pd 11/02/20 Page 11 of 15

Page 12

 

 

 

 

 

 

 

Name and location of the court where the appeal was filed:

O Yes 0 No
O Yes 0 No
ue inthe appeal? OF Yes O No

 

 

 

 

 

 

 

 

cplain why you did not raise this issue:

 

 

 

 

 

 

have used to exhaust your state remedies on Ground Four:

torpus, administrative remedies, etc.) that you

 

 

 

 

 

 

 

 
Case 1:20-cv-11977-LTS Document1 Filed 11/02/20 Page 12 of 15

‘AO 241, : Page 13
(Rev, 01/15) .

iS. Please answer these additicnal questions abcut the petition you are filing:
(a) Have all grounds for a you have raised in this petition been presented to the highest state court
having jurisdiction? Yes O No

If your answer is "No," state which grounds have not been so presented and give your reason(s) for not
|

presenting them: - A/ / 4
{
|

 

 

 

A ag ‘(b) Is there any ground in this petition that has not been presdnted in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

/

A]
ay fi ‘tT

 

 

 

 

-14.. | Have you previously filed any type of petition, ae on in a federal court regarding the conviction
oe that you challenge in this petition? O Yes No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues

- raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

 

 

 

 

 

 

 

 

- of any court opinion or order, if available. A /4
fA
/
1g 4 Be you have any petition or appeal now pending (filed and not de cided yet) in any court, either state or federal, for
‘the judgment you are challenging? O Yes No

- If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

. raised. Mv / Ay

 

 

 

 

 

 

 
~

Case 1:20-cv-11977-LTS Document 1 Filed 11/02/20 Page 13 of 15

AO 241 | : Page 14

ae (Rev: 01/15)

“16, Give tle name and address, if you know, of cach ativiney who represe.ied you in the following stages of the

_ Judgment you are challenging: |

bouts ed ‘ — |
‘; ° (a) At preliminary hearing: TV¥An K ie. S21 Mant) a

 

 

 

2 lig (b) At arraignment and plea: fra at re Se NlaAe. Frac.

 

 

£ é

| i
| (© At trial: Kbba t Lo seizh A lui bocs ti
. U / 7 i |

 

(d) At sentencing: Mb ber + fe 5 tf L balikep:'s Che, ‘

 

 

Oona hil Weber Bbot Gs 2ye) ym. Bex laf
[? tcl ham Mgsas. Vyl- “208 ~ FISG6,
_ (f) In any post-conviction proceeding: |

 

 

» .(g) On appeal from any ruling against you in a post-conviction proceeding:

 

 

‘I? ** Do you have any future sentence to you complete the sentence for the judgment that you are
' challenging? O Yes No

:. (a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

 

: :(b) Give the date the other sentence was imposed:

 

'’ “(c) Give the length of the other sentence:

 

. (d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
‘future? O Yes ca No
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

“ .. why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

 

 

 

 

 

 

 
AO 241.
(Rev. 01/15)

Case 1:20-cv-11977-LTS Document 1. File

d 11/02/20 Page 14 of 15

Page 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in

re part that:

()

A one-year period of limitation shall apply to an applicati

 

n for a writ of habeas corpus by a person in

custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A)

®)

(C)

@)

the date on which the judgment became final by
of the time for seeking such review;

e conclusion of direct review or the expiration

the date on which the impediment to filing an application created by State action in violation of

the Constitution or laws of the United States is re
filing by such state action;

the date on which the constitutional right asserted
if the right has been newly recognized by the Suy
cases on collateral review; or

the date on which the factual predicate of the clai
discovered through the exercise of due diligence.

moved, if the applicant was prevented from

was initially recognized by the Supreme Court,
reme Court and made retroactively applicable to

m or claims presented could have been

 
Case 1:20-cv-11977-LTS Document1 Filed 11/02/20 Page 15 of 15

AO 241
-.: (Rev. 01/15)

(2) The time during  uich a properly filed applicaiicn for

Page 16

State posi-conviction or odier collateral review with

respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation

under this subsection.

' Therefore, petitioner asks that the Court grant the following relief:

 

 

or anny other relief to which petitioner may be entitled.

 

|
4 f < ; -
Mt phi Joy A
] i. | 7 é
ign

I declare (or certify, verify, or state) under penalty of perjury that the forego

Writ of Habeas Corpus was placed in the prison mailing system on

“4

atire of Attorney (if any)

ing is true and correct and that this Petition for

__ AO-/6- AC (month, date, year).

 

Executed (signed)on kid, Pe” (date), fd-/6-20
LiL fake
Z ‘Inatfie of Petitioner

' Ifthe person signing is not petitioner, state relationship to petitioner and exp

lain why petitioner is not signing this petition.

 

 

 

 

 
